internal_revenue_service department of the treasury index number washington dc number release date telephone number refer reply to cc dom p si br 1-plr-104503-99 date may person to contact legend x y d1 d2 d3 country this responds to your representative’s letter dated date written on behalf of x requesting a ruling that y be given an extension of time to elect to be treated as a disregarded_entity for federal tax purposes for its taxable_year beginning d1 facts x is a domestic_corporation that elected to be taxed as a subchapter_s_corporation as of d1 y is a wholly owned foreign_subsidiary of x formed on d2 under the laws of country y intended to elect to be disregarded for federal tax purposes as of d1 x’s foreign counsel however represented to x that y was a per_se_corporation under sec_301_7701-2 of the procedure and administration regulations and thus plr-104503-99 ineligible to be disregarded for federal tax law on d3 however x represents that its foreign counsel determined that y was not a per_se_corporation under sec_301 b but rather was an entity eligible to be disregarded for federal tax purposes a timely election to have y disregarded for federal tax purposes was not made law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-2 an eligible_entity with a single owner can elect either to be classified as an association and thus a corporation under sec_301_7701-2 or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that for purposes of sec_301_7701-3 a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government section plr-104503-99 a conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9000-3 have been satisfied as a result y is granted an extension of time to elect to be treated as a disregarded_entity for federal tax purposes as of d1 y has until days from the date of this letter to file the appropriate form with the applicable service_center to elect to be treated as a disregarded_entity for federal tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning x’s status as a subchapter_s_corporation or any election made by x with regard to any of its other subsidiaries the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent signed paul f kugler sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
